DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 48-67 are pending. 
Claims 1-47 have been cancelled. 
In the response filed June 15, 2022, Applicants have elected Group I, claims 48-57, with traverse. 
Claims 58-64 and 66-67 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Applicants Traversal of the Requirement for Restriction
		Applicants state that the traversal is on the basis that he USPTO did not establish that it would impose an undue burden to examine the full scope of the claims herein. 
	It is the Examiner’s position that:
Based upon the filing of an application, applicants have paid for the examination of a single invention in a single application.  
Applicants do not traverse that the compounds of formula (I) are patentably distinct.  
There is an undue burden to examine multiple inventions which are claimed.
Groups I and II are drawn to different inventions. 
 The inventions are independent and patentably distinct and would support separate patents. 
The requirement is still deemed proper and is therefore made FINAL.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Claim 65 is directed to a product by process claim. A single rejection under 35 U.S.C. 102 or 35 U.S.C. 103 should be made when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695,227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-57 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.       At claim 48, the structure of formula (I) is blurry.  A new legible formula is needed.  Correction is appreciated. 
B.       At claims 48,  what are essential steps for the separation of the stereoisomers of formula (IV)?  Clarification is appreciated. 
C.	At claims 49-57 and 65, it is suggested that the term, “preferably” (alone or in combination form), should be deleted.  This term renders the claims generic and subgeneric which is improper.       
D.       It is suggested that the claims should be drafted for U.S. practice based upon the periods in the claims and use of indefinite articles.  Correction is appreciated.     
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 65 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Du Pont  Pharmaceutical Company [WO 00/77002) (Reference 1, cited by the Applicants)].
The instantly claimed composition is taught.  At pages 137-138, see Example 212.  The composition is depicted as follows:
   
    PNG
    media_image1.png
    428
    577
    media_image1.png
    Greyscale
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 48, 53, and 55 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Du Pont  Pharmaceutical Company [WO 00/77002) (Reference 1, cited by the Applicants)] and Applicant’s own disclosure. 
The instantly claimed invention is taught.  At lines 19-33, see page 113. At pages 137-138, see Example 212.  At pages 148-149, see Example 261. 
In the specification at page 2, lines 1-10, see the disclosure of the instant invention.   The relevant section is reproduced below: 

    PNG
    media_image2.png
    402
    716
    media_image2.png
    Greyscale

Reference 2 (WO 2008/1122800) is largely cumulative of Reference 1 cited above. 
The Information Disclosure Statement filed May 26, 2020 has been considered.   
Reference U is a review article for the approaches for separating enantiomers for drug development. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                     /Zinna Northington Davis/
                             /Zinna Northington Davis/                              Primary Examiner 
                               Art Unit 1625                                                                                                                                                                                                         


Znd
08.30.2022